DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2021 has been entered.
 
Response to Amendment
The response filed 2 February 2021 has been entered. Claims 11-14 and 18-20 remain pending in the application. Claims 1-10 and 15-17 are cancelled from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcement element being arranged only radially internally with respect to the one or more sealing elements must be shown or the feature(s) canceled from the claim(s).  Figure 2 clearly illustrates the radially innermost portion of the one or more sealing elements is radially internal to the radially outermost portion of the reinforcement element.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter It is unclear how to position the reinforcement element such that the reinforcement element is only radially internally positioned with respect to the one or more sealing elements, as the figures clearly illustrate that the reinforcement element is in part radially internally positioned with respect to the one or more sealing elements as well as radially outwardly positioned with respect to the one or more sealing elements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erhardt (U.S. Patent Publication 2010/0193043) in view of Thomas (U.S. Patent 7,559,531).
Regarding claim 11, Erhardt discloses a ball valve 110 comprising:
a valve body 200, at least one sealing seat (surface of 130 and 200 contacting the not numbered O-rings surrounding ball member 112 in FIG. 7b) integrally formed in the valve body, a ball seat (interior surface of the body 200 at the O-rings (not numbered) surrounding ball member 112 in FIG. 7b) and at least three fluidic ducts (at 130, 206, and at 240) that converge in the ball seat;
at least one hollow ball 112, received in the ball seat and movable with respect to the valve body to allow or prevent a fluidic communication between said fluidic ducts;
two or more sealing elements (not numbered O-rings surrounding ball member 112 in FIG. 7b), at least one of the two or more sealing elements is housed in the sealing seat in abutment with said ball;
wherein only one of said fluidic ducts (at 130) acts as an introduction duct of one of the sealing elements and of the hollow ball inside the valve body, for positioning said element and said ball respectively in the sealing seat and in the ball seat;
a ball-compressing element 130 delimiting a further sealing seat (O-ring at contact point between 130 and 112) to receive the other sealing element (other O-ring) and connected to the introduction duct (all elements within the valve body are connected to each other) of the valve body to press said other sealing element against the hollow ball;
wherein the valve body delimits three sealing seats (O-rings FIG. 7b), and wherein said ball valve comprises sealing elements (the exterior surface of the ball valve) (FIG. 4, 5, 7; Paragraph 22-25).
The sealing surface between the ball and the elastomeric seal discloses the positioning that the sealing surface is being at least partially received (i.e. surrounded) in the one or more sealing elements and with respect to a development axis around which one or more of the fluidic ducts develop, the sealing surface being arranged only radially internally with respect to the one or more sealing elements. 

an annular reinforcement element housed inside one of the sealing elements, at least partially inserted into the sealing seat to limit deformation of said one or more sealing elements upon movement of the hollow ball in the ball seat;
wherein with respect to a development axis around which one or more of said fluidic ducts develop, the reinforcement element being arranged only radially internally with respect to the one or more sealing elements, the reinforcement element abutting the valve body and being spaced apart from the ball valve.
However, Thomas teaches a ball valve assembly 10 comprising a valve body 12/24, a hollow ball ball 14, with two or more sealing elements 16/18, a spring 46, a ball compressing element 24, at least one of the two or more sealing elements is placed in the sealing seat (created by 12 and 24, specifically 44 and 58) in abutment with said ball;
the ball valve’s sealing elements 16/18 are in equal quantity with respect to a quantity of the sealing seats;
an annular reinforcement element 36 housed inside one of the sealing elements, at least partially inserted into the sealing seat (see FIG. 1) to limit deformation of said one or more sealing elements upon movement of the hollow ball in the ball seat;
wherein with respect to a development axis 74 around which one or more of said fluidic ducts develop, the reinforcement element being arranged only radially internally with respect to the one or more sealing elements, the reinforcement element abutting the valve body and being spaced apart from the ball valve (FIG. 1; Col. 4 line 31-Col. 6 line 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Erhardt by creating a more robust seal comprising an equal quantity of sealing elements and 
Regarding claim 12, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Erhardt further discloses the introduction duct (at 130) circumscribes a transit section larger than the encumbrance of the hollow ball and larger than the encumbrance of the sealing elements associated to the valve body (see FIG. 7, first open end 202 (at 130) is larger than the O-ring and the ball valve) (FIG. 7).
Regarding claim 13, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Erhardt further discloses the hollow ball defines a through cavity 122/124 through the hollow ball having at least one annular inlet of a size at least equal to, or greater than, an inner edge of the sealing element received in the valve body (FIG. 7; Paragraph 25).
Regarding claim 14, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Erhardt/Thomas further teaches an elastic element (Thomas 38) in correspondence of at least one sealing seat, between the sealing element and the ball-compressing element (Thomas the sealing back member 38 (elastic element) is positioned between the radially innermost portion of the downstream seal 18 (sealing element) and the downstream flow-through end 24 (ball compressing 
Regarding claim 18, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Erhardt further discloses the hollow ball identifies inside the hollow ball a substantially cylindrical through cavity, or having an "L" or "T" shape (FIG. 7).
Regarding claim 19, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 11.
Erhardt further discloses a method of fabrication of a ball valve according to claim 11, comprising the steps of:
i) providing the valve body 200 that delimits three sealing seats (surface of 130 and 200 contacting the not numbered O-rings surrounding ball member 112 in FIG. 7b), the ball seat (interior surface of the body 200 at the O-rings (not numbered) surrounding ball member 112 in FIG. 7b) and at least three fluidic ducts (at 130, 206, and at 240) that converge in the ball seat;
ii.a) through only one of said fluidic ducts (202 at 130), which serves as an introduction duct of the fixed sealing elements in equal number with respect to a number of the seats inside the valve body (as taught by Thomas), positioning said fixed sealing elements in the sealing seats;
ii.b) introducing the annular reinforcement element (Thomas 18) into the valve body, housed in the sealing seat, by the introduction duct; wherein the reinforcement element is at least partially received in the fixed sealing element and, with respect to a development axis around which one or more of said fluidic ducts develop, the reinforcement element is arranged only radially internally with respect to the sealing element and abuts the valve body while spacing the reinforcement element apart from the ball valve;

iv) connecting the ball-compressing element 130, delimiting a further sealing seat to receive another sealing element, to the introduction duct of the valve body to press said element against the hollow ball (FIG. 4, 5, 7; Paragraph 22-25) (Thomas FIG. 1; Col. 4 line 31-Col. 6 line 60) .
Regarding claim 20, Erhardt, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 19.
Erhardt further discloses step ii) comprises a step of positioning an elastic element (Avdjian 48) in correspondence of at least one sealing seat, between the sealing element and the ball-compressing element, said elastic element being compressible by the hollow ball during step iii) to insert the hollow ball into, and possibly remove the hollow ball from, the ball seat (Avdjian FIG. 3-5; Col. 4 line 44-Col. 5 line 50).

Response to Arguments
Applicant’s arguments, see pages 5-7 of applicant’s response, filed 2 February 2021, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. 103 as unpatentable over Erhardt in view of Avdjian have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as unpatentable over Erhardt in view of Thomas.
Thomas teaches the deficiencies not disclosed by Erhardt and those not taught by Avdjian as presented above in the body of the present rejection.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753